[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                          DECEMBER 14, 2007
                             No. 07-12394                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                D. C. Docket No. 07-00101-CV-4-RH-WCS

CHARLIE ROBINSON,


                                                  Plaintiff-Appellant,

                                  versus

JAMES MCDONOUGH,
ORLESTER DICKENS,
MONICA DAVID,
TENA M. PATE,
FREDERICK B. DUNPHY, et al.,


                                                  Defendants-Appellees.


                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      _________________________

                           (December 14, 2007)

Before ANDERSON, HULL and PRYOR, Circuit Judges.
PER CURIAM:

      Charlie Robinson, a Florida prisoner, appeals pro se the sua sponte dismissal

of his complaint, see 42 U.S.C. § 1983, that various employees of the Florida

Department of Corrections, the Florida Parole Commission, and the Tomoka

Correctional Institution, violated Robinson’s rights under the Eighth and

Fourteenth Amendments when they forfeited all or part of Robinson’s “gain time”

following the revocation of his control release. We affirm.

      We review de novo the sua sponte dismissal by a district court for failure to

state a claim, see 28 U.S.C. § 1915(e)(2)(B)(ii), and view the allegations in the

complaint as true. Hughes v. Lott, 350 F.3d 1157, 1159–60 (11th Cir. 2003).

      A habeas petition is the “exclusive remedy for a prisoner who challenges the

fact or duration of his confinement and seeks immediate or speedier release.”

Preiser v. Rodriguez, 411 U.S. 475, 500, 93 S. Ct. 1827, 1841 (1973). “[A] state

prisoner’s [section] 1983 action is barred (absent prior invalidation) – no matter the

relief sought (damages or equitable relief), no mater the target of the prisoner’s suit

(state conduct leading to conviction or internal prison proceedings) – if success in

that action would necessarily demonstrate the invalidity of confinement or its

duration.” Wilkinson v. Dotson, 544 U.S. 74, 82, 125 S. Ct. 1242, 1248 (2005)

(emphasis in original). Robinson challenges the computation of his gain time by



                                           2
the Florida Department of Corrections. The allocation of gain time has a direct

effect on the duration of a prisoner’s confinement. The district court correctly

concluded that Robinson’s exclusive remedy is a habeas petition.

      The dismissal of Robinson’s complaint is

      AFFIRMED.




                                          3